DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Statement Regarding IDS
The Information Disclosure of August 9, 2021 has been considered, including the third non-patent literature item, an article by “Wei Y.”  Examiner has, however, not initialed this item, and instead makes it of record on the attached Notice of References Cited, indicating that the authors are “Wei, Y., et al.”, and also giving the source of the publication in Examiner’s preferred format.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  In the sixth line of claim 1, “storing an information” should probably be “storing information”.  In the fourteenth and fifteenth lines of claim 1, “the third user interface element when selected by a second user, causes the second user to join” should be either “the third user interface element when selected by a second user, causing the second user to join” or “wherein the third user interface element when selected by a second user, causes the second user to join”.  Appropriate correction is required.
Claims 8-13 are objected to because of the following informalities:  In the fifth line of claim 8, “storing an information” should probably be “storing information”.  In the second line of claim 8, “causes” should be “cause”, because the presumed subject of the verb, “computer-executable instructions”, is plural.   In the thirteenth and fourteenth lines of claim 8, “the third user interface element when selected by a second user, causes the second user to join” should be either “the third user interface element when selected by a second user, causing the second user to join” or “wherein the third user interface element when selected by a second user, causes the second user to join”.  Appropriate correction is required.
Claim 14-20 are objected to because of the following informalities:  In the third line of claim 14, “storing an information” should probably be “storing information”.  In the eleventh and twelfth lines of claim 14, “the third user interface element when selected by a second user, causes the second user to join” should be either “the third user interface element when selected by a second user, causing the second user to join” or “wherein the third user interface element when selected by a second user, causes the second user to join”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 11,068,951 in view of official notice. Claim 1 of the instant application is a broader version of claim 1 of the ‘951 patent, and phrased somewhat differently, but is narrower only in one respect, that it recites an account of the first user, the account corresponding to a website or an application of a first entity, instead of a first space provided within a website or application that corresponds to a first entity.  Similarly, claim 8 of the instant application is a broader version of claim 8 of the ‘951 patent, and phrased somewhat differently, but is narrower only in that it recites an account of the first user.  Similarly, claim 14 of the instant application is a broader version of claim 14 of the ‘951 patent, and phrased somewhat differently, but is narrower only in that it recites an account of the first user.  Official notice is taken that accounts are well known, e.g. bank accounts or credit card accounts capable of being charged, or of receiving payments.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing to have a user account, for such obvious advantages as enabling the first user to make payments to buy an item or content (if the first user is a buyer) and enabling the first user to receive payments for an item or content (if the first user is a merchant).  

Allowable Subject Matter
Claim 1 is rejected for Double Patenting, and objected to for minor informalities; claims 2-7 are objected to as depending from a rejected claim, and objected to for minor informalities; however, claims 1-7 recite allowable subject matter, and should be allowable upon filing of a valid Terminal Disclaimer and correction of the informalities.
Claim 8 is rejected for Double Patenting, and objected to for minor informalities; claims 9-13 are objected to as depending from a rejected claim, and objected to for minor informalities; however, claims 14-20 recite allowable subject matter, and should be allowable upon filing of a valid Terminal Disclaimer and correction of the informalities.
Claim 14 is rejected for Double Patenting, and objected to for minor informalities; claims 15-20 are objected to as depending from a rejected claim, and objected to for minor informalities; however, claims 14-20 recite allowable subject matter, and should be allowable upon filing of a valid Terminal Disclaimer and correction of the informalities.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Pallakoff (U.S. Patent 6,269,343), discloses offering products for sale to buying groups, so that buyers can click on a button to join a buying team, and thus join or vote for something by selecting a user interface element (e.g., column 6, line 47, through column 7, line 14; Figures 5-7).  Pallakoff also discloses displaying to Buying Group members a “Tell your friends” button nest to a box where people can type their friends’ email addresses (column 10, lines 40-56), and discloses a threshold number of users for a group purchase (e.g., columns 10-11).  Zakusilo (U.S. Patent Application Publication 2016/0104221) teaches enabling a buyer or potential buyer to forward, or share, a listing with another person or social media site to enhance visibility and increase traffic (paragraph 83).  Zhao (U.S. Patent Application Publication 2013/0204747) teaches receiving a request from a transaction supplier, and teaches a button or link configured to invite other consumers or buyers to participate in a negotiations process (paragraphs 31 and 42; Figure 2A).  However, Pallakoff, Zakusilo, Zhao, and the other prior art references of record do not disclose, teach, or reasonably suggest “in response to selecting a selection of the second user interface element by the first user [the second user interface element displayed in association with the information corresponding to a first item or content], creating a post in a network feed that includes the information corresponding to a first item or content, wherein the post includes a third user interface element, wherein the third user interface element when selected by a second user, causes the second user to join or vote for the first item or content; and in response to determining that a number of users that have selected the third user interface element meets or exceeds a first threshold number of users, initiating a group purchase for the first item or content.”
The claims have also been analyzed under 35 U.S.C. 101.  They are at some level directed to commercial interactions, an abstract idea.  However, the specifics of the first user interface element, storing information corresponding to the first user interface element, accessing a first page of the website or the application; in response to the first user accessing a first page of the website or the application, creating a post in a network feed that includes the information corresponding to a first item or content, wherein the post includes a third user interface element, wherein the third user interface element when selected by a second user, causes the second user to join or vote for the first item or content, etc., raise the claimed invention to significantly more than the abstract idea.  The invention, considered as a whole, is not closely analogous to offline communication, and does not merely amount to using computers and telecommunications to implement a commercial process which could have been performed in an eighteenth century coffeehouse where traders met.
The above statement is applicable to each of the independent claims, which are parallel to each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jackson et al. (U.S. Patent Application Publication 2009/0172565) disclose systems, methods, and devices for sharing content.  Zhao (U.S. Patent Application Publication 2013/0204747) discloses a transaction generation method and device.
The anonymous article, “New Study Evaluates Consumer Behaviors, Attitudes toward ‘Social Commerce’”, discloses group buying sites like Groupon and Living Social, and discloses social media users saying that they have clicked through to a retailer’s website because of a Facebook or Twitter post. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 15, 2022